Title: To Benjamin Franklin from Coder, 1 June 1777
From: Coder, Henry
To: Franklin, Benjamin


Ce dimenche matin 1er juin 1777hotel d’angletere rue de seine faubourg st g[ermain].
M. dubourg, m’a conselié de vous envoiér Monsieur, un mentau bleu exactement conforme au modelle que je m’etois proposé de vous presentér. Il n’y a de plus que les agréements qui sont en argent, qui doivent etre pour le soldat en fil, ainsi que les epauletes de la veste. L’officier est encore distingué par une echarpe qui scert a portér sabre ou epée et menteau, ce que j’aurai l’honeur de vous expliquér ce soir a passi, a moins que vous ne me fassiés dire par le porteur de n’i pas allér.
Coder
